Exhibit 10.29

Compensation Arrangements for Non-Employee Directors

Revised Compensation Structure.   On November 1, 2004, the Governance Committee
of the Board approved a revised compensation structure for non-employee
directors effective January 1, 2005.  The principal changes in directors’
compensation are to move the equity component of their annual compensation from
stock options to restricted stock units and increasing meeting fees for Board
and Committee meetings. The major provisions of directors’ compensation
structure include the following:

·       The annual cash retainer will remain at $35,000 per year.

·       Beginning in 2005, directors will also be granted annually at the
conclusion of the annual shareholders meeting 3,000 deferred shares of Company
common stock with restrictions that lapse upon the earlier of the first
anniversary of grant, the director’s death, disability, retirement or a change
in control of the Company. Directors were previously granted 7,000 stock options
per year. The new structure will make the Company’s overall Board fees more
competitive, reflect the expected future market practice when stock option
expensing is required and more closely link the directors’ equity compensation
with shareholder interests.

·       The annual committee chair fee will remain at $5,000 per year.

·       The meeting fees for board and committee meetings will increase from
$1,000 to $1,500 per meeting, to compensate directors for increased demands on
their time and increased frequency of meetings, and to make the fees more
competitive.

·       Beginning in 2005, new directors will receive a one-time grant of 4,000
deferred shares of Company common stock upon their election to the Board, to
assist in attracting and retaining qualified new directors. As a matter of
equitable treatment for existing members of the Board, all directors serving at
the conclusion of the first Board meeting in 2005 will receive a one-time grant
of 4,000 deferred shares of Company common stock. The restrictions will lapse
upon the earlier of the third anniversary of grant, the director’s death,
disability, retirement or a change in control of the Company, as such terms are
defined in the 2000 Stock Incentive Plan.

Amendments to 2000 Stock Incentive Plan.   On October 28, 2004 and November 1,
2004, respectively, the Compensation Committee and the Governance Committee of
the Board approved amendments to the Equifax Inc. 2000 Stock Incentive Plan (the
“2000 Plan”) to permit the issuance of deferred shares of Company common stock
to non-employee directors of the Company as part of its overall stock
compensation plan for directors.

Expense Reimbursement.   Directors are also entitled to reimbursement of
reasonable travel expenses associated with Board and Committee meetings as well
as costs and expenses incurred in attending director education programs and
other Company-related seminars and conferences.

Stock Ownership Guidelines for Directors.   On November 1, 2004, the Governance
Committee of the Board approved guidelines that require non-employee directors
to own Company stock having a value of at least four times the annual cash
retainer (currently $140,000). These guidelines are to be achieved by the fourth
anniversary of the director’s initial election to the Board, and by the date of
the 2008 annual shareholders meeting for current directors.


--------------------------------------------------------------------------------